Citation Nr: 0411804	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  00-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for small cell 
carcinoma of the lungs, for accrued benefits purposes. 

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1954 
to August 1956.  He died in October 1999.  The appellant is 
his widow.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the February 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, denying entitlement to service connection 
for the cause of the veteran's death, and entitlement to 
accrued benefits.  

The record reflects that the appellant requested a video 
conference hearing.  She was afforded timely notice of the 
hearing at her last known address of record in September 
2002.  She failed to appear, and there is no indication in 
the record that she thereafter requested the additional 
opportunity of a hearing to address her claims on appeal.  

The issue of entitlement to service connection for small cell 
carcinoma of the lungs is deferred.


REMAND

The appellant contends that service connection for small cell 
carcinoma of the lungs on an accrued basis, and service 
connection for the cause of the veteran's death is warranted.  
In this regard, the veteran died in October 1999.  His death 
certificate lists the cause of his death as respiratory 
failure due to small cell lung cancer.  At the time of death, 
service connection was in effect for pulmonary tuberculosis, 
evaluated as noncompensably (zero percent) disabling.  .

In support of her claim for service connection for the cause 
of the veteran's death VA records have been presented showing 
that he was diagnosed with small cell carcinoma of the lung 
in May 1998.  By June 1998, metastases to the brain were 
discovered.  Also of record was a report from James A. 
Holland, M.D., the Chief of the Oncology Section at the 
Stratton VA Medical Center.  This report was received prior 
to the veteran's death in August 1999.  Therein, Dr. Holland 
noted that there was a known association between pulmonary 
tuberculosis and lung cancer.  Dr. Holland also noted that 
the veteran was addicted to cigarettes, and that cigarettes 
were provided to the veteran while on active duty.  As such, 
Dr. Holland also linked the veteran's lung cancer to a 
history of in-service smoking.  Notably, however, in June 
1998, 38 U.S.C.A. § 1103 (West 2002) was enacted.  That law, 
together with implementing regulations, precludes granting 
service connection for a disability or death linked to in-
service use of tobacco products in claims received after June 
9, 1998.  See 38 C.F.R. § 3.300 (2003).  As the veteran filed 
his claim in October 1998 and as the appellant filed her 
claim in October 1999, any theory of the case based on in-
service smoking may not be granted as a matter of law.

Nonetheless, the provisions of 38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300, do not preclude granting entitlement to benefits 
under a theory linking in-service tuberculosis to his 
respiratory failure due to small cell lung cancer.  In this 
regard, Dr. Holland after the veteran's death filed an 
opinion in June 2000, together with supportive peer reviewed 
medical literature, showing that small cell carcinoma had 
been linked with tuberculosis.  Further, in October 2002, Dr. 
Holland stated that while chronic pulmonary disease was 
itself associated with reduced survival, the veteran's 
history of pulmonary tuberculosis with post operative 
residuals of a left upper lobe resection in 1957 was more 
likely than not, a contributor to his demise.  

In contrast, in December 1999 a VA physician found no link 
between pulmonary tuberculosis and the veteran's fatal small 
cell carcinoma.  That opinion, however, was prepared without 
consideration of Dr. Holland's subsequent submissions.  
Further, unlike Dr. Holland who is an oncologist, the 
December 1999 opinion was prepared by a physician who was 
listed as working in the field of administrative medicine.  
Accordingly, the Board finds that further development is in 
order.

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003); 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002) are fully complied with and 
satisfied.  The appellant must be told 
what evidence is necessary to 
substantiate each claim, what evidence VA 
will secure on her behalf, and what 
evidence she herself must submit.  The 
appellant must also be told to submit all 
pertinent evidence in her possession that 
has not previously been submitted. 

2.  The RO should request the appellant 
to identify all VA and non-VA healthcare 
providers who treated the veteran for 
pulmonary tuberculosis and small cell 
carcinoma between October 1987 and the 
date of his death, and ask her to sign 
the appropriate releases.  The RO should 
ensure that all records from the Albany 
VAMC are requested and obtained.  
Thereafter, any records not previously 
obtained should be associated with the 
claims file.  Duplicate records should 
not be added to the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the 
appellant, a written notation to that 
effect should be placed in the file.  She 
is to be notified of unsuccessful efforts 
in this regard, and offered an 
opportunity to secure the records 
herself.

3.  Thereafter the claims folder should 
be forwarded to a pair of board certified 
oncologists who did not treat the veteran 
during his lifetime.  They should 
carefully review all of the evidence of 
record, including the opinions and 
supporting literature presented by Dr. 
Holland, as well as the December 1999 
opinion prepared by a VA physician.  They 
should then offer a joint opinion 
addressing whether it is at least as 
likely as not that pulmonary tuberculosis 
caused or aggravated small cell carcinoma 
of the lungs such that it was either a 
primary or contributing cause of the 
veteran's death.  The doctors are hereby 
notified that VA may not pay benefits to 
the appellant for any role played by the 
veteran's in-service history of tobacco 
use.  Further, they should comment on the 
quality of the opinions provided by Dr. 
Holland and the December 1999 VA 
physician.  A complete rationale for any 
opinion offered must be provided.

4.  Upon completion of the requested 
development above, the RO should 
readjudicate the claims of entitlement to 
accrued benefits, as well as entitlement 
to service connection for the cause of 
the veteran's death.  As to the accrued 
benefit claim the RO is reminded that 
entitlement to accrued benefits is based 
on evidence in the file at the date of 
death.  38 U.S.C.A. § 5121 (West 2003); 
38 C.F.R. § 3.1000 (2003).  While the 
term "in the file at the date of death" 
does include service department records, 
reports of VA hospitalizations, reports 
of treatment examinations in VA medical 
facilities, reports of treatment 
authorized by VA, and autopsy results, 
Hayes v. Brown, 4 Vet. App. 353, 360 
(1993), it is questionable whether a 
medical opinion secured after the 
veteran's death may be used to contradict 
a competent medical opinion presented 
during the veteran's lifetime.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



